Exhibit 10.1

Targa Resources Corp. 2017 Annual Incentive Compensation Plan Description

On January 20, 2017, the Compensation Committee (the “Committee”) of the Board
of Directors of Targa Resources Corp. (the “Company”), the indirect parent of
the general partner of Targa Resources Partners LP (the “Partnership”), approved
the Company’s 2017 Annual Incentive Compensation Plan (the “Bonus Plan”). The
Bonus Plan is a discretionary annual cash bonus plan available to all of the
Company’s employees, including its executive officers, who also serve as
officers of the Partnership’s general partner. The purpose of the Bonus Plan is
to reward employees for contributions toward the Company’s business priorities
(including business priorities with respect to the Partnership) approved by the
Committee and to aid the Company in retaining and motivating employees. Under
the Bonus Plan, the level of funding of the discretionary cash bonus pool is
based on the Company’s achievement of certain business priorities, including
strategic, financial and operational objectives.

The Committee has established the following eight key business priorities for
2017:

 

  •   execute on all business dimensions, including the 2017 business plan and
public guidance,

 

  •   continue priority emphasis and strong performance relative to a safe
workplace,

 

  •   reinforce business philosophy and mindset that promotes compliance in all
aspects of our business including environmental and regulatory compliance,

 

  •   continue to attract and retain the operational and professional talent
needed in our businesses,

 

  •   continue to control all costs—operating, capital and general and
administrative—consistent with existing business environment,

 

  •   execute on major capital and development projects—finalizing negotiations,
completing projects on time and on budget, and optimizing economics and capital
funding,

 

  •   pursue selected growth opportunities including gathering and processing
build outs, fee-based capex projects, and potential purchases of strategic
assets, and

 

  •   pursue commercial and financial approaches to achieve maximum value and
manage risks, including contract, credit, inventory, interest rate and commodity
price exposures.

The Committee has targeted a total cash bonus pool for achievement of the
business priorities based on the sum of individual employee market-based target
bonus opportunities, which are based on a percentage of each employee’s eligible
earnings. Generally, eligible earnings are an employee’s base salary and
overtime pay. Near or following the end of the year, the Chief Executive Officer
(“CEO”) recommends to the Committee the total amount of cash to be allocated to
the bonus pool based upon overall performance of the Company relative to the
established objectives, generally ranging from 0 to 2x the aggregate target
bonus opportunities for all employees in the pool. Upon receipt of the CEO’s
recommendation, the Committee, in its sole discretion, determines the total
amount of cash to be allocated to the bonus pool. The Committee has discretion
to adjust the cash bonus pool attributable to the business priorities based on
accomplishment of the applicable objectives as determined by the Committee and
the CEO. Additionally, the Committee, in its sole discretion, determines the
amount of the cash bonus awards to each of the Company’s executive officers,
including the CEO. The executive officers determine the amount of the cash bonus
pool to be allocated to the Company’s departments, groups and employees (other
than the executive officers of the Company) based on performance and upon the
recommendation of supervisors, managers and line officers.